DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to after final amendments filed 07 July 2022.  Since independent claims are amended to include corresponding dependent claim that were indicated as allowable over prior art, Applicant’s after final amended are hereby entered.
Claims 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title i) is directed to generic block erase and programming and ii) recites intended effect of the claimed invention.  However, the claimed invention refers to usage of nonce to control block erasure.  Therefore, said existing title is not indicative of the claimed invention.
The application has been amended as follows: 
Title
USING NONCE TO CONTROL ERASURE OF DATA BLOCKS OF A MULTI-CONTROLLER STORAGE SYSTEM

Reasons for Allowance
Independent claims 1, 8 and 15 have been amended to incorporate corresponding dependent claims 4, 11 and 18 that were indicated as allowable over prior art (see Office Action mailed 01 December 2021 page 17-18).  Therefore, said independent claims are in condition for allowance.  Claims, dependent upon said independent claims, are also in condition for allowance for the same reasons as said independent claims.
In addition, Khosrowpour (US 20110265176) teaches delete request (erase command) that sends UUID (nonce) to storage controller where object (block) is deleted when said UUID matches metadata (nonce stored locally at storage device) of said object (see Khosrowpour Fig. 9, ¶[27]).  However, Khosrowpour does not appear to explicitly teach that said UUID is erase count of said object.  Therefore, the claims are also allowable over Khosrowpour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139